Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2020

                                      No. 04-20-00218-CV

            IN THE INTEREST OF A.J.Z, A.I.Z, N.Z, AND E.I.Z., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-00639
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See Tex. R. Jud. Admin. 6.2. The reporter’s record was due
April 18, 2020, ten days after the notice of appeal was filed. See Tex. R. App. P. 26.1(b), 35.1(b).
The record was not filed. This court notified Elva Chapa that she is the court reporter responsible
for timely filing the reporter’s record, and the record had not been filed. The reporter has
responded to the notice by filing a request for an extension of time until May 6, 2020 to file the
record.

        We grant the request and order Elva Chapa to file the reporter’s record by May 6, 2020.
Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored. Because this is an appeal from the termination of parental
rights, “the trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. The trial court must arrange for a substitute reporter, if
necessary.” Tex. R. App. P. 28.4(b)(1).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court